United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2782
                        ___________________________

                              Christopher Hampton,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

Reliance Standard Life Insurance Company; Ozark Motor Lines Inc. Benefit Plan,

                    lllllllllllllllllllll Defendants - Appellants.
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                            Submitted: April 17, 2014
                             Filed: October 7, 2014
                                 ____________

Before SMITH, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

      After being diagnosed with insulin-dependent diabetes mellitus, Christopher
Hampton ceased work as an over-the-road truck driver for Ozark Motor Lines, Inc.
Pursuant to the company’s employee-benefit plan—Ozark Motor Lines Inc. Benefit
Plan—which is governed by the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §§ 1001-1461, Hampton submitted a claim for long-term
disability benefits to Reliance Standard Life Insurance Company, the Plan’s insurer
and claims-review fiduciary. Reliance Standard concluded that Hampton was not
disabled under the terms of the Plan and denied the claim on that basis.

      Hampton sued Reliance Standard and the Plan, arguing that Reliance Standard
abused its discretion. The district court granted judgment on the record for Hampton.
Reliance Standard and the Plan appeal, and we reverse.

                                         I.

       From July 2008 to November 2010, Hampton worked as an over-the-road truck
driver for Ozark Motor Lines, Inc. In November 2010, Hampton was diagnosed with
diabetes mellitus. As a result of Hampton’s diagnosis, he was unable to continue
work as an over-the-road truck driver: Regulations of the United States Department
of Transportation provide that any person with insulin-dependent diabetes mellitus
is not qualified to operate a commercial motor vehicle. See 49 C.F.R. §§ 391.11,
391.41(b)(3). As a result, Arkansas disqualified his commercial driver’s license. See
001-00-004 Ark. Code R. 17.1.

      Hampton filed claims for short-term and long-term disability benefits under the
Plan. In support of his claims, he submitted a December 2010 statement from
William Hawkins, M.D., the doctor who had diagnosed him, stating that Hampton
could not work because he was “unable to obtain a DOT health card with this new
diagnosis.” Dr. Hawkins wrote a follow-up letter to Reliance Standard in June 2011
repeating that he “d[id] not feel that Mr. Hampton will be able to obtain gainful
employment noting his insulin dependent diabetes mellitus, which precludes him
from operating any sort of heavy machinery or motorized vehicles based on the
Department of Transportation regulations.”




                                         -2-
       Hampton received short-term benefits, but Reliance Standard denied his claim
for long-term benefits. To qualify as “Totally Disabled” under the Plan’s long-term
disability policy, an insured must be unable to perform the material duties of his
regular occupation due to injury or sickness. The Plan further provides that if the
insured “requires a license for such occupation, the loss of such license for any reason
does not in and of itself constitute ‘Total Disability.’” In its July 2011 denial letter,
Reliance Standard explained that although Hampton’s submission asserted that his
diagnosis of diabetes mellitus precluded him from maintaining a commercial driver’s
license under the federal regulations, there was no evidence that any symptoms of
diabetes mellitus prevented him from performing his occupation under the terms of
the Plan.

       Hampton filed an administrative appeal with Reliance Standard in January
2012, arguing that the diabetes-related loss of his commercial driver’s license
prevented him from performing his job duties. In May 2012, Reliance Standard
upheld the denial, reasoning that the Plan “explains that loss of a license does not
constitute disability” and that “there must be evidence that one is physically or
mentally incapable of performing the material duties of his occupation as a truck
driver” to qualify as totally disabled. Dr. Hawkins’s submissions, the decision
maintained, referred only to the federal regulations and “failed to identify any specific
restrictions or limitations Mr. Hampton suffered due to insulin-dependent diabetes,
nor provide any insight as to how Mr. Hampton’s symptoms were preventing him
from performing his duties as a truck driver.” Reliance Standard also cited the
conclusions of another doctor, who had reviewed Hampton’s claim file and found that
“there was no evidence to substantiate [Hampton’s] inability to perform the duties of
a truck driver, other than the regulation set forth by the Department of
Transportation.”

      Hampton sued Reliance Standard in Arkansas state court in July 2012, and
Reliance Standard removed the case to federal court. Hampton then filed an amended

                                          -3-
complaint, naming both Reliance Standard and the Plan as defendants. The amended
complaint alleged that Reliance Standard unreasonably denied his claim for long-term
disability benefits. The parties filed cross-motions for judgment on the administrative
record, and the district court entered judgment for Hampton. The court also ordered
Reliance Standard and the Plan to pay Hampton attorneys’ fees and costs.

       The district court reasoned first that although Reliance Standard had discretion
to interpret the Plan, less deference than usual was appropriate, because Reliance
Standard was also responsible for paying benefits under the Plan. The court then
concluded that Reliance Standard abused its discretion by adopting an unreasonable
interpretation of the Plan as applied to Hampton. The court determined that Hampton
was totally disabled under the terms of the Plan, because he lost his license “as a
result of an Injury or Sickness,” namely his insulin-dependent diabetes mellitus.
Citing the Department of Transportation’s medical advisory criteria for evaluation
under 49 C.F.R. § 391.41, the district court noted that the federal government forbids
insulin-dependent diabetics from operating commercial motor vehicles because the
stresses of long-haul driving exacerbate the symptoms of diabetes.

      Reliance Standard and the Plan appeal, and we review the district court’s grant
of judgment on the record de novo. See McClelland v. Life Ins. Co. of N. Am., 679
F.3d 755, 759 (8th Cir. 2012).

                                           II.

         Where, as here, an ERISA-governed employee-benefit plan grants the plan
administrator or another fiduciary discretion to interpret the plan and to determine
eligibility for benefits, we review the fiduciary’s decision for abuse of discretion. See
Wakkinen v. UNUM Life Ins. Co. of Am., 531 F.3d 575, 580-81 (8th Cir. 2008).
Under this standard of review, we must uphold Reliance Standard’s decision so long
as it is based on a reasonable interpretation of the Plan and is supported by substantial

                                          -4-
evidence. See King v. Hartford Life & Accident Ins. Co., 414 F.3d 994, 998-1000
(8th Cir. 2005) (en banc). Where a fiduciary both evaluates claims for benefits and
pays benefits claims, the court still applies the deferential abuse-of-discretion
standard, but the fiduciary’s conflict of interest is one factor to be considered in the
review. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 112, 115-18 (2008).

         We first address Reliance Standard’s interpretation of the terms of the Plan.
The Plan provides for benefits in the event of “Total Disability,” which occurs when
“as a result of an Injury or Sickness . . . , an Insured cannot perform the material
duties of his/her Regular Occupation.” The Plan further provides that “[i]f an Insured
. . . requires a license for such occupation, the loss of such license for any reason does
not in and of itself constitute ‘Total Disability.’” Reliance Standard interpreted this
language to require “evidence that one is physically or mentally incapable of
performing the material duties of his occupation,” independent of his loss of a license.
Hampton argues, and the district court agreed, that a claimant qualifies for benefits
under the Plan if he lost his license as a result of an injury or sickness.

       We conclude that Reliance Standard’s interpretation of the Plan is reasonable.
The loss-of-license provision states that the loss of a license for any reason is
insufficient in and of itself to entitle a claimant to benefits. Diagnosis with diabetes
mellitus caused Hampton to lose his license, but that is not enough by itself to justify
benefits. Reliance Standard’s interpretation does not foreclose a claimant who loses
his license based on injury or sickness from receiving benefits; it merely requires that
the claimant show that the injury or sickness itself—independent of the loss of
license—renders him unable to perform his occupation.

       Under Hampton’s contrary interpretation, loss of license by itself does not
entitle the claimant to benefits if the loss is for a non-medical reason, but it would be
sufficient if the license is lost due to sickness or injury. This interpretation would
render the loss-of-license provision surplusage. The definition of “Total Disability”

                                           -5-
includes only inability to work due to injury or sickness, so a driver who is unable to
drive for non-medical reasons (e.g., a failed drug test or a bad driving record) would
not qualify for benefits in the first place. For the loss-of-license provision to have
force, it must apply to a loss of license based on the driver’s health. At a minimum,
it was reasonable for the fiduciary to adopt an interpretation that avoids rendering the
policy language meaningless. See King, 414 F.3d at 999. Although Reliance
Standard’s conflict of interest in serving both as claims-review fiduciary and payer
of benefits is a factor to be considered in the analysis, Reliance Standard advances the
better reading of the disputed provision, and this is not the sort of case in which the
fiduciary’s conflict likely was determinative. See Jones v. ReliaStar Life Ins. Co., 615
F.3d 941, 946 (8th Cir. 2010).

       We next consider whether Reliance Standard’s determination that Hampton
was not totally disabled was supported by substantial evidence—that is, “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” King, 414 F.3d at 999 (internal quotation omitted). Reliance Standard
explained its view of the evidence in its denial of Hampton’s appeal. Although
Hampton’s physician, Dr. Hawkins, opined that Hampton would be unable to work
as an over-the-road truck driver based on the Department of Transportation’s
regulations, he identified no physical limitations on Hampton’s ability to do so as a
direct result of his diabetes. Reliance Standard also asked another doctor to review
Hampton’s claim file, and that doctor found no evidence that diabetes mellitus
impaired Hampton’s ability to perform his occupation.

      Based on the evidence before it, Reliance Standard’s denial of benefits was
reasonable. The materials from Dr. Hawkins explained only that Hampton would be
unable to work due to the Department of Transportation’s regulations. The materials
did not independently link Hampton’s inability to work to the symptoms of his
diabetes mellitus. It was reasonable for Reliance Standard to view those submissions



                                          -6-
as insufficient to show that Hampton was physically or mentally incapable of working
as an over-the-road truck driver due to his diabetes mellitus.

       Hampton cites the Department of Transportation’s medical advisory criteria for
evaluation under 49 C.F.R. § 391.41, which effectively apply an irrebuttable
presumption that a person afflicted with insulin-dependent diabetes is at risk of
passing out, becoming disoriented, or going into a diabetic coma or shock while
working as an over-the-road truck driver. But the Plan requires a claimant like
Hampton to present evidence that his illness actually presents those risks; for
whatever reason, Hampton did not do so. It was permissible for Reliance Standard
to require some evidence specific to Hampton, as opposed to the generalizations upon
which the government sometimes must rely in its regulatory capacity to avoid
significant administrative burdens. See Ward v. Skinner, 943 F.2d 157, 162-64 (1st
Cir. 1991). Again, while the fiduciary’s conflict of interest is relevant, the record
does not show a history of biased claim administration or other circumstances
suggesting a high likelihood that the fiduciary’s financial incentives drove the
evidentiary determination here. See Glenn, 554 U.S. at 117-18; Green v. Union Sec.
Ins. Co., 646 F.3d 1042, 1053-54 (8th Cir. 2011).

                                   *       *       *

       The judgment of the district court is reversed. Because Hampton is no longer
the prevailing party in the suit, we also vacate the district court’s award of attorneys’
fees and costs.

SMITH, Circuit Judge, dissenting.

      I respectfully dissent. Like the district court, I conclude that Reliance Standard
abused its discretion in denying Hampton long-term disability benefits. Specifically,
in reaching its decision, Reliance Standard failed to consider relevant federal

                                          -7-
regulations specifically referenced by Hampton's physician. I would affirm the
judgment of the district court.

       Where "'the benefit plan gives the administrator or fiduciary discretionary
authority to determine eligibility for benefits or to construe the terms of the plan,'" we
review the administrator's decision for abuse of discretion. Siegel v. Conn. Gen. Life
Ins. Co., 702 F.3d 1044, 1049 (8th Cir. 2013) (quoting Firestone Tire & Rubber Co.
v. Bruch, 489 U.S. 101, 115 (1989)). "'A plan administrator abuses its discretion when
it ignores relevant evidence.'" Gerhardt v. Liberty Assurance Co. of Boston, 736 F.3d
777, 780 (8th Cir. 2013) (quoting Willcox v. Liberty Life Assurance Co. of Boston,
552 F.3d 693, 701 (8th Cir. 2009)).

        "[I]f a benefit plan gives discretion to an administrator or fiduciary who is
operating under a conflict of interest, that conflict must be weighed as a factor in
determining whether there is an abuse of discretion." Firestone, 489 U.S. at 115
(quotation and citation omitted). "[W]hen judges review the lawfulness of benefit
denials, they will often take account of several different considerations of which a
conflict of interest is one." Glenn, 554 U.S. at 117. In these cases, "any one factor will
act as a tiebreaker when the other factors are closely balanced, the degree of closeness
necessary depending upon the tiebreaking factor's inherent or case-specific
importance." Id. Where "the record in [a] case contains little evidence about either
[the administrator's] claims administration history or its efforts to ensure that claims
assessment is not affected by the conflict," "this Court gives the conflict some
weight." Darvell v. Life Ins. Co. of N. Am., 597 F.3d 929, 934 (8th Cir. 2010)
(emphasis added).

       Here, Reliance Standard relies on the loss-of-license clause in the Plan to argue
that Hampton's loss of his commercial driver's license does not alone constitute "Total
Disability." Reliance Standard's interpretation of this clause is reasonable—a loss of
license alone does not equate to, or is not determinative of, "Total Disability."

                                           -8-
However, Hampton's case includes more than the absence of a license; it includes
proof of the presence of a disabling physical condition. The question is whether other
evidence exists that Hampton is "Totally Disabled" because he cannot "perform the
material duties of" a long-haul truck driver "due to an Injury or Sickness." I find that
there is evidence apart from the loss of license demonstrating Hampton's "Total
Disability"—specifically, the federal regulations—that Reliance Standard failed to
consider in denying Hampton's claim for long-term disability benefits. See Gerhardt,
736 F.3d at 780.

       The relevant Federal Motor Carrier Safety Regulations define the "general
qualifications of drivers" as follows:

      (a) A person shall not drive a commercial motor vehicle unless he/she
      is qualified to drive a commercial motor vehicle. Except as provided in
      § 391.63, a motor carrier shall not require or permit a person to drive a
      commercial motor vehicle unless that person is qualified to drive a
      commercial motor vehicle.

      (b) Except as provided in subpart G of this part, a person is qualified to
      drive a motor vehicle if he/she . . .

             (4) Is physically qualified to drive a commercial motor
             vehicle in accordance with subpart E--Physical
             Qualifications and Examinations of this part . . . .


49 C.F.R. § 391.11 (emphasis added).

      In turn, the federal regulations set forth the "physical qualifications for
drivers," providing:

      (a)(1)(i) A person subject to this part must not operate a commercial
      motor vehicle unless he or she is medically certified as physically

                                          -9-
      qualified to do so, and, . . . when on-duty has on his or her person the
      original, or a copy, of a current medical examiner's certificate that he or
      she is physically qualified to drive a commercial motor vehicle . . . .

                                        ***

      (b) A person is physically qualified to drive a commercial motor vehicle
      if that person—

                                        ***

            (3) Has no established medical history or clinical diagnosis
            of diabetes mellitus currently requiring insulin for control
            ....


49 C.F.R. § 391.41 (emphases added).

      The United States Department of Transportation (DOT) has provided the
following regulatory guidance for interpreting § 391.41:

      Question 1: Who is responsible for ensuring that medical certifications
      meet the requirements?

      Guidance: Medical certification determinations are the responsibility of
      the medical examiner. The motor carrier has the responsibility to ensure
      that the medical examiner is informed of the minimum medical
      requirements and the characteristics of the work to be performed. The
      motor carrier is also responsible for ensuring that only medically
      qualified drivers are operating CMVs in interstate commerce.

                                        ***

      Question 3: What are the physical qualification requirements for
      operating a CMV in interstate commerce?


                                         -10-
      Guidance: The physical qualification regulations for drivers in interstate
      commerce are found at §391.41. Instructions to medical examiners
      performing physical examinations of these drivers are found at §391.43.
      Interpretive guidelines are distributed upon request.

      The qualification standards cover 13 areas which directly relate to the
      driving function. All but four of the standards require a judgement by
      the medical examiner. A person's qualification to drive is determined by
      a medical examiner who is knowledgeable about the driver's functions
      and whether a particular condition would interfere with the driver's
      ability to operate a CMV safely. In the case of vision, hearing,
      insulin-using diabetes, and epilepsy, the current standards are absolute,
      providing no discretion to the medical examiner.


Regulatory Guidance for the Federal Motor Carrier Safety Regulations, 62 FR 16370-
01, 1997 WL 153864, at *16410–11 (DOT Apr. 4, 1997).

      In turn, the Medical Advisory Criteria for Evaluation applicable to
§ 391.41(b)(3) states:

      A person is physically qualified to drive a commercial vehicle if that
      person:

      Has no established medical history or clinical diagnosis of diabetes
      mellitus currently requiring insulin for control.

      Diabetes mellitus is a disease which, on occasion, can result in a loss of
      consciousness or disorientation in time and space. Individuals who
      require insulin for control have conditions which can get out of control
      by the use of too much or too little insulin, or food intake not consistent
      with the insulin dosage. Incapacitation may occur from symptoms of
      hyperglycemic or hypoglycemic reactions (drowsiness,
      semiconsciousness, diabetic coma, or insulin shock).



                                         -11-
      The administration of insulin is within itself, a complicated process
      requiring insulin, syringe, needle, alcohol sponge and a sterile
      technique. Factors related to long-haul commercial motor vehicle
      operations such as fatigue, lack of sleep, poor diet, emotional conditions,
      stress, and concomitant illness, compound the diabetic problem. Because
      of these inherent dangers, the FMCSA1 has consistently held that a
      diabetic who uses insulin for control does not meet the minimum
      physical requirements of the FMCSRs.2


(Emphases added.)

       In the present case, Dr. Hawkins opined in his June 2011 letter to Reliance
Standard that he "d[id] not feel that Mr. Hampton will be able to obtain gainful
employment noting his insulin dependent diabetes mellitus, which precludes him
from operating any sort of heavy machinery or motorized vehicles based on the
Department of Transportation regulations [("DOT regulations")]." Appellants' App.
at 78 (emphasis added). Although Dr. Hawkins makes only a general reference to the
DOT regulations, his reference to Hampton's "insulin dependant diabetes mellitus"
makes clear that he was referencing 49 C.F.R. § 391.41(b)(3). In rendering his
medical opinion, Dr. Hawkins never stated that Hampton was physically incapable
of performing the material duties of his job because he could not obtain a license;
instead, he opined that Hampton could not perform such duties "based on the
Department of Transportation regulations." As detailed supra, these regulations and
the accompanying guidance make clear that Hampton, who no one disputes is insulin-
dependent with diabetes mellitus, is physically disqualified from driving a long-haul
commercial vehicle because of the delineated risks and inherent dangers arising from
his sickness. Put another way, Hampton is physically incapable of performing the
material duties of a long-haul truck driver because of diabetes mellitus.

      1
          Federal Motor Carrier Safety Administration
      2
          Federal Motor Carrier Safety Regulations

                                         -12-
        In denying Hampton benefits, Reliance Standard never referred to the relevant
federal regulations in conjunction with Dr. Hawkins's June 2011 letter. In doing so,
it failed to consider all relevant evidence. See Gerhardt, 736 F.3d at 780. Taking into
account's Reliance Standard's position as both administrator and insurer, I conclude
that Reliance Standard abused its discretion in denying Hampton long-term disability
benefits. See id. Accordingly, I would affirm the judgment of the district court.
                          ______________________________




                                         -13-